DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication to YOUN et al. (US 2020/0280948 A1) (herein after YOUN).
The applied reference has a common Inventors and Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 

YOUNG discloses:
Claim 1. A signal transmission and reception method for a session management function (SMF) in a wireless communication system, the method comprising: determining, by the SMF, whether a protocol data unit (PDU) session is to be activated [fig. 6, ¶0125 ‘data notification’]; and transmitting, by the SMF, a message including a session management (SM) message to an access and mobility management function (AMF) [fig. 6 step 3a, ¶0128], wherein the PDU session needs to be activated by a user equipment (UE) receiving the SM message, and wherein the message including the SM message comprises information for the AMF to activate the PDU session [see list ¶0128].

Claim 2. The method of claim 1, wherein the information for activating the PDU session is used by the AMF to activate the PDU session [step 4].

Claim 3. The method of claim 1, wherein based on that the AMF activates the PDU session, the UE receiving the SM message skips the activation [¶0214 and ¶0226].

Claim 4. The method of claim 1, wherein the PDU session is deactivated before the SMF transmits the message including the SM message [¶0226].

[¶0128].

Claim 7. The method of claim 5, wherein the SM message is a PDU Session Modification Command message [¶0137].

Claim 8. The method of claim 1, wherein the message including the SM message further comprises information for informing that both NAS message transmission to the UE and the activation of the PDU session are to be performed [¶0128].

Claim 9. The method of claim 1, wherein the SM message further comprises information for informing that the UE does not need to activate the PDU session [¶0178].

Claim 10. The method of claim 1, wherein the activation of the PDU session is that an N3 tunnel between a fifth generation access network (5G-AN) and a user plane function (UPF) and a user plane for a radio section between the 5G-AN and the UE are activated [¶0122 and ¶0154].

Claim 11. A session management function (SMF) device in a wireless communication system, the SMF device comprising: a memory; and at least one processor coupled to the memory, wherein the at least one processor is configured to control the SMF device [claim 11] to determine whether a protocol data unit (PDU) session is to be activated and control the SMF device to transmit a message including a session management (SM) message to an access and mobility management function (AMF), wherein the PDU session needs to be activated by a user equipment (UE) receiving the SM message, and wherein the [see ¶0125-¶0128 – see claim 1 above].

Claim 12. The SMF device of claim 11, wherein the information for activating the PDU session is used by the AMF to activate the PDU session [see list ¶0128].

Claim 13. The SMF device of claim 11, wherein based on that the AMF activates the PDU session, the UE receiving the SM message skips the activation [¶0214 and ¶0226].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOUN as applied to claims 1-4 and 6-13 above, and further in view of US Publication to FOTI et al. (US 2020/0305211 A1) (herein after FOTI).
	Regarding claim 5, YOUN may not disclose the SM message comprises new proxy-call session control function list. A person having ordinary skill in the art may readily recognize service continuity may be achieved by such provision [Foti 0139]. It would have been obvious, before the application date, to further include new proxy-call session control function list in YOUN’s message to improve service continuity. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868. The examiner can normally be reached M-F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476